Citation Nr: 1707789	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-37 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected flexor tendon injuries of the little and ring fingers, right hand, with arthritis, currently evaluated as 10 percent disabling, on an extraschedular basis.  

2.  Entitlement to an increased rating for service-connected impairment, ulnar nerve, little and ring fingers, right hand, currently evaluated as 30 percent disabling, on an extraschedular basis.  

3.  Entitlement to an increased rating for service-connected post-tendon grafts, right foot and plantaris tendon, currently evaluated as 10 percent disabling, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from February 1985 to July 1985, and from November 1990 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In September 2010, the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge who was designated by the Chairman of the Board to conduct the hearing, pursuant to 38 U.S.C.A. § 7102 (b) (West 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

In a statement, received in January 2017, the Veteran indicated that he desired to withdraw the issues of entitlement to an increased rating for service-connected flexor tendon injuries of the little and ring fingers, right hand, with arthritis, currently evaluated as 10 percent disabling, on an extraschedular basis, entitlement to an increased rating for service-connected impairment, ulnar nerve, little and ring fingers, right hand, currently evaluated as 30 percent disabling, on an extraschedular basis, and entitlement to an increased rating for service-connected post-tendon grafts, right foot and plantaris tendon, currently evaluated as 10 percent disabling, on an extraschedular basis.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to an increased rating for service-connected flexor tendon injuries of the little and ring fingers, right hand, with arthritis, currently evaluated as 10 percent disabling, on an extraschedular basis, entitlement to an increased rating for service-connected impairment, ulnar nerve, little and ring fingers, right hand, currently evaluated as 30 percent disabling, on an extraschedular basis, and entitlement to an increased rating for service-connected post-tendon grafts, right foot and plantaris tendon, currently evaluated as 10 percent disabling, on an extraschedular basis, by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the claims folder shows that the Veteran has initiated an appeal on the issues of entitlement to an increased rating for service-connected flexor tendon injuries of the little and ring fingers, right hand, with arthritis, currently evaluated as 10 percent disabling, on an extraschedular basis, entitlement to an increased rating for service-connected impairment, ulnar nerve, little and ring fingers, right hand, currently evaluated as 30 percent disabling, on an extraschedular basis, and entitlement to an increased rating for service-connected post-tendon grafts, right foot and plantaris tendon, currently evaluated as 10 percent disabling, on an extraschedular basis.  The Veteran has since indicated that he desires to withdraw his appeal as to these issues.  Specifically, in a statement, received in January 2017, the Veteran stated, "I wish to withdraw my appeal."  

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issues listed above. They are dismissed. 


ORDER

The issues of entitlement to an increased rating for service-connected flexor tendon injuries of the little and ring fingers, right hand, with arthritis, currently evaluated as 10 percent disabling, on an extraschedular basis, entitlement to an increased rating for service-connected impairment, ulnar nerve, little and ring fingers, right hand, currently evaluated as 30 percent disabling, on an extraschedular basis, and entitlement to an increased rating for service-connected post-tendon grafts, right foot and plantaris tendon, currently evaluated as 10 percent disabling, on an extraschedular basis, are dismissed.  




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


